Exhibit 10.80

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of May 1, 2013, by
and between Dino Dina (“Consultant”) and Dynavax Technologies Corporation
(“Dynavax”).

Dynavax desires that Consultant provide Dynavax with consulting services, and
Consultant desires to provide such consulting services.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:

1. ENGAGEMENT OF SERVICES. Effective as of the date hereof, Consultant is
retained by Dynavax to provide consulting services relating to Dynavax’s
business (“Services”). Consultant agrees to be available to provide the Services
at such times and locations as reasonably required by Dynavax or otherwise as
necessary to perform the Services. Consultant agrees to exercise the highest
degree of professionalism in providing the Services and to perform the Services
in a timely manner consistent with industry standards.

2. FEES AND TAXES. Consultant shall be paid a fee of $50,000 per calendar month
for the Services. In addition, Dynavax will grant Consultant stock options under
the Company’s 2011 Equity Incentive Plan to purchase 100,000 shares of the
Company’s Common Stock, effective as of the date of this Agreement, with an
exercise price equal to the fair market value of the Common Stock on such date,
with vesting upon expiration of the term of this Agreement. The options will be
governed by the terms and conditions of the Equity Plan and customary option
agreement.

Consultant will be eligible for reimbursement for all reasonable travel expenses
incurred when associated with the rendering of Services at locations away from
his home area, subject to the prior written approval of Dynavax. Consultant
shall be solely responsible for all other expenses incurred in the performance
of Services under this Agreement.

Dynavax shall pay the foregoing fee monthly and reimburse Consultant within
thirty (30) days of receipt of an invoice listing permitted expenses actually
incurred, including receipts for expenses in excess of $25. Dynavax will not be
obliged to pay any invoice received more than six months after the date an
expense is incurred.

Because Consultant is an independent contractor, Dynavax will not withhold or
make payments for state or federal income tax or Social Security, make
unemployment insurance or disability insurance contributions, or obtain workers’
compensation insurance on Consultant’s behalf (except as required by law). All
payments, including reimbursements for actual expenditures, shall be included in
gross income as compensation for services rendered and reported on an IRS Form
1099.

Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals and other
contributions based on the fees paid to Consultant, its agents, or employees
under this Agreement. Consultant hereby indemnifies and defends Dynavax against
any and all such taxes or contributions.

 

Page 1



--------------------------------------------------------------------------------

3. CONSULTANT NOT AN EMPLOYEE. It is the express intention of the parties that
Consultant is an independent contractor and not an employee, agent, joint
venturer, or partner of Dynavax. It is further understood that Consultant is
retained and has contracted with Dynavax only for the purposes and to the extent
set forth in this Agreement, and Consultant’s relation to Dynavax pursuant to
this Agreement shall, during the period of Service, be that of an independent
contractor, and Contractor shall be free to dispose of such portion of his
entire time, energy, and skill as is not obligated to be devoted to Dynavax in
such manner he sees fit and to such persons, firms, or corporations as he deem
advisable, so long as same does not create a conflict of interest between
Dynavax and such other persons, firms, or corporations.

The manner and means by which Consultant chooses to complete the Services are in
Consultant’s sole discretion and control and at a location, place, and time
which the Consultant deems appropriate. Consultant will, at Consultant’s sole
expense, provide equipment, tools, and other materials required to perform the
Services, unless otherwise provided by Dynavax in its discretion and Dynavax
will make its facilities and equipment available to Consultant as necessary.
Consultant agrees not to give any person or entity any reason to believe that
Consultant is an employee, agent, joint venturer, or partner of Dynavax.
Consultant agrees not to bind Dynavax, unless expressly authorized by Dynavax in
writing. Consultant will not receive as a result of this Agreement any employee
benefits such as paid holidays, vacations, sick leave, or other such paid time
off and shall not be entitled hereafter to participate in any plans,
arrangements, or distributions by Dynavax relating to any pension, deferred
compensation, bonus, stock option, health or other insurance, or other benefits
extended to its employees.

4. PROPRIETARY INFORMATION AND INVENTIONS. Consultant agrees to execute and
comply with the Consultant Proprietary Information and Inventions Agreement
and/or Non-Disclosure Agreement entered into between Dynavax and Consultant in
connection herewith, and that a material breach of such agreement shall
constitute a material breach hereunder.

5. TERMINATION. This Agreement shall be effective as of the date hereof and
shall continue until August 30, 2013. Neither party may terminate except for
breach effective following notice and expiration of a 30 day period to remedy
the asserted breach.

6. ARBITRATION. Any controversy, dispute or claim arising out of, in connection
with, or in relation to the interpretation or performance of this Agreement
shall be resolved through binding and nonappealable arbitration administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”) in San Francisco
County, California. Any such arbitration shall be conducted before a single
arbitrator to be appointed by the parties from JAMS’ roster. If the parties fail
to agree to as to the identity of the single arbitrator, JAMS shall have the
right to make such appointment. The conduct of the arbitration hearing and
discovery prior thereto shall be in accordance with the California Code of Civil
Procedure, California Rules of Court, and California Rules of Evidence. There
shall be limited discovery prior to the arbitration hearing, subject to the
discretion of the arbitrator, as follows: (a) exchange of witness lists and
copies of documentary evidence and documents related to or arising out of the
issues to be arbitrated, (b) depositions of all party witnesses, and (c) such
other depositions as may be allowed by the arbitrator upon a showing of good
cause. The nonprevailing party shall pay the prevailing party’s costs and
expenses (including attorneys’ fees) of any such arbitration. Consultant and
Dynavax shall bear equally the fees and expenses of the arbitrator. The
arbitrator shall decide the matter to be arbitrated pursuant hereto within 60
days after the appointment of the arbitrator.

 

Page 2



--------------------------------------------------------------------------------

7. GENERAL. Consultant agrees not to engage in any employment or activity
(whether as a consultant, advisor or otherwise) in any business directly
competitive with Dynavax during the term of this Agreement, without Dynavax’s
express written consent.

Consultant agrees not to (i) call upon, solicit, divert or take away or attempt
to solicit, divert or take away any of the customers, business or patrons of
Dynavax; or (ii) employ, solicit or attempt to solicit for employment any person
who is then an employee of or consultant to Dynavax or who was an employee of or
consultant to Dynavax for a period of one (1) year following expiration of this
Agreement.

If any provision of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and all remaining provisions
shall continue in full force and effect.

The term, Dynavax, as used herein, shall include any subsidiary or affiliate of
Dynavax Technologies Corporation.

This Agreement shall be binding upon Consultant, his heirs, executors, assigns
and administrators and shall inure to the benefit of Dynavax, its successors and
assigns and shall not, and nor is it intended to be, for the benefit of any
other party.

This Agreement shall replace as of the Effective Date any prior agreement
between Consultant and Dynavax relative to services as a consultant, and this
Agreement contains the entire understanding of the parties relating to that
subject matter, other than the Proprietary Information and Inventions Agreement.

This Agreement is entered into without relying upon any promise, warranty, or
representation, written or oral, other than those expressly contained in this
Agreement, and it supersedes any other such promises, warranties,
representations, or agreements. This Agreement may not be amended or modified
except by a written instrument signed by both Consultant and a duly authorized
officer of Dynavax. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California, as such laws are applied to
contracts executed and performed entirely within California.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AGREED TO:      AGREED TO: Dynavax Technologies Corporation      Dino Dina By:
  

  /s/ Arnold L. Oronsky

     By:   

  /s/ Dino Dina

Date:      May 1, 2013      Date:      May 1, 2013

 

Page 3